Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT is made as of April 1, 2008, by and between
Impac Funding Corporation, a California corporation (“Employer”), and Joseph
Tomkinson, an individual (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive is knowledgeable of and skillful in the business of Employer
and IMH, which includes but is not limited to acquiring for investment and sale
non-conforming residential mortgage loans and mortgage backed securities and
performing mortgage operations for affiliates or related entities of Employer
and those duties and functions identified in Exhibit A hereto (the “Business”);

 

WHEREAS, Employer believes that Executive is an integral part of its management
and currently is and will become more knowledgeable of and be in part
responsible for developing the Business;

 

WHEREAS, Executive possesses extensive management experience and knowledge
regarding the Business, including confidential information concerning service
marketing plans and strategy, business plans and projections and the formulas
and models pertaining thereto, customer needs and peculiarities, finances,
operations, billing methods and customer lists;

 

WHEREAS, Employer desires that Executive continue his employment as  Chief
Executive  Officer of Employer; and

 

WHEREAS, Executive is willing to be employed by Employer and provide services to
Employer and any affiliates or related entities of Employer (as more fully
described in Exhibit A attached hereto) under the terms and conditions herein
stated.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

 

1.             Employment, Services and Duties.


 


1.1           EMPLOYER HEREBY EMPLOYS EXECUTIVE AND EXECUTIVE HEREBY ACCEPTS
SUCH EMPLOYMENT FULL-TIME (SUBJECT TO THOSE EXCEPTIONS, IF ANY, SET FORTH BELOW)
AS CHIEF EXECUTIVE OFFICER OF EMPLOYER TO PERFORM THE DUTIES AND FUNCTIONS SET
FORTH IN EXHIBIT A ATTACHED HERETO AND, SUBJECT TO SECTION 2.2(I), TO PERFORM
SUCH OTHER DUTIES OR FUNCTIONS AS ARE REASONABLY REQUIRED OR AS MAY BE
PRESCRIBED FROM TIME TO TIME OR AS OTHERWISE AGREED.  EXECUTIVE SHALL


 

--------------------------------------------------------------------------------



 


RENDER HIS SERVICES BY AND SUBJECT TO THE INSTRUCTIONS AND UNDER THE DIRECTION
OF EMPLOYER’S BOARD OF DIRECTORS TO WHOM EXECUTIVE SHALL DIRECTLY REPORT.


 


1.2           EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE MAY BE REQUIRED
BY EMPLOYER TO DEVOTE A PORTION OF HIS WORKING TIME TO PERFORM FUNCTIONS FOR
EMPLOYER’S AFFILIATES OR RELATED ENTITIES (AS SET FORTH IN EXHIBIT A ATTACHED
HERETO) AND THAT SUCH SERVICES ARE TO BE PERFORMED PURSUANT TO AND CONSISTENT
WITH EXECUTIVE’S DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT.


 


1.3           EXECUTIVE WILL AT ALL TIMES FAITHFULLY, INDUSTRIOUSLY AND TO THE
BEST OF HIS ABILITY, EXPERIENCE AND TALENTS PERFORM ALL OF THE DUTIES REQUIRED
OF AND FROM HIM PURSUANT TO THE TERMS OF THIS AGREEMENT.  EXECUTIVE WILL DEVOTE
HIS FULL BUSINESS ENERGIES AND ABILITIES AND ALL OF HIS BUSINESS TIME TO THE
PERFORMANCE OF HIS DUTIES HEREUNDER AND WILL NOT, WITHOUT EMPLOYER’S PRIOR
WRITTEN CONSENT, RENDER TO OTHERS ANY SERVICE OF ANY KIND (WHETHER OR NOT FOR
COMPENSATION) THAT WOULD INTERFERE WITH THE FULL PERFORMANCE OF EXECUTIVE’S
DUTIES HEREUNDER, AND IN NO EVENT WILL ENGAGE IN ANY ACTIVITIES THAT COMPETE
WITH THE BUSINESS OR THAT COULD CREATE A REASONABLY FORESEEABLE CONFLICT OF
INTEREST OR THE APPEARANCE OF A REASONABLY FORESEEABLE CONFLICT OF INTEREST;
PROVIDED THAT NOTHING CONTAINED IN THIS SECTION 1.3 SHALL PRECLUDE EXECUTIVE
FROM ENGAGING IN OR MANAGING EXECUTIVE’S OUTSIDE INVESTMENTS.


 

2.             Term and Termination.


 


2.1           THE TERM OF THIS AGREEMENT SHALL BE FROM JANUARY 1, 2008 THROUGH
DECEMBER 31, 2009, UNLESS EXTENDED BY THE MUTUAL WRITTEN AGREEMENT OF EMPLOYER
AND EXECUTIVE OR PURSUANT TO THE TERMS OF PARAGRAPH 2.8 HEREIN.


 


2.2           EXECUTIVE’S EMPLOYMENT SHALL TERMINATE PRIOR TO THE EXPIRATION OF
THE TERM SET FORTH IN SECTION 2.1 UPON THE HAPPENING OF ANY OF THE FOLLOWING
EVENTS:


 


(A)           VOLUNTARY TERMINATION BY EXECUTIVE OTHER THAN FOR GOOD REASON (AS
DEFINED BELOW); PROVIDED THAT EXECUTIVE SHALL BE REQUIRED TO PROVIDE EMPLOYER
WITH AT LEAST 30 DAYS PRIOR WRITTEN NOTICE OF SUCH VOLUNTARY TERMINATION;


 


(B)           DEATH OF EXECUTIVE;


 


(C)           EMPLOYER MAY TERMINATE EXECUTIVE UNDER THIS AGREEMENT FOR “CAUSE”
IF ANY OF THE FOLLOWING OCCURS (ANY DETERMINATION OF “CAUSE” AS USED IN THIS
AGREEMENT SHALL BE MADE ONLY BY AN AFFIRMATIVE MAJORITY VOTE OF THE BOARD OF
DIRECTORS (NOT INCLUDING EXECUTIVE IN THE DELIBERATIONS OR VOTE ON THE SAME, IF
A DIRECTOR) OF EMPLOYER):


 

(I)            EXECUTIVE IS CONVICTED OF (OR PLEADS NOLO CONTENDERE TO) (A) A
CRIME OF DISHONESTY OR BREACH OF TRUST, INCLUDING SUCH A CRIME INVOLVING EITHER
THE PROPERTY OF EMPLOYER IMH (OR ANY AFFILIATE OR RELATED ENTITY OF EMPLOYER OR
IMH) OR THE PROPERTY ENTRUSTED TO EMPLOYER OR IMH (OR ANY AFFILIATE OR RELATED
ENTITY OF EMPLOYER OR IMH) BY ITS CLIENTS, INCLUDING FRAUD, OR EMBEZZLEMENT OR
OTHER MISAPPROPRIATION OF FUNDS BELONGING TO EMPLOYER OR IMH (OR ANY AFFILIATE
OR RELATED ENTITY OF EMPLOYER OR IMH) OR ANY OF THEIR RESPECTIVE

 

2

--------------------------------------------------------------------------------


 

CLIENTS, OR (B) A FELONY LEADING TO INCARCERATION OF MORE THAN 90 DAYS OR THE
PAYMENT OF A PENALTY OR FINE OF $100,000 OR MORE;

 

(II)           EXECUTIVE MATERIALLY AND SUBSTANTIALLY FAILS TO PERFORM
EXECUTIVE’S JOB DUTIES PROPERLY ASSIGNED TO EXECUTIVE AFTER BEING PROVIDED 30
DAYS PRIOR WRITTEN NOTIFICATION BY THE BOARD OF DIRECTORS OF EMPLOYER SETTING
FORTH THOSE DUTIES THAT ARE NOT BEING PERFORMED BY EXECUTIVE; PROVIDED THAT
EXECUTIVE SHALL HAVE A REASONABLE TIME TO CORRECT ANY SUCH FAILURES TO THE
EXTENT THAT SUCH FAILURES ARE CORRECTABLE AND EMPLOYER MAY NOT TERMINATE
EXECUTIVE FOR “CAUSE” ON THE BASIS ON ANY SUCH FAILURE THAT IS CURED WITHIN A
REASONABLE TIME.

 

(III)          EXECUTIVE HAS ENGAGED IN WILLFUL MISCONDUCT OR GROSS NEGLIGENCE
IN CONNECTION WITH HIS SERVICE TO EMPLOYER OR IMH (OR ANY AFFILIATE OR RELATED
ENTITY OF EMPLOYER OR IMH) THAT HAS CAUSED OR IS CAUSING MATERIAL HARM TO
EMPLOYER OR IMH (OR ANY AFFILIATE OR RELATED ENTITY OF EMPLOYER OR IMH); OR

 

(IV)          EXECUTIVE’S MATERIAL BREACH OF ANY OF THE TERMS OF THIS AGREEMENT
OR ANY OTHER OBLIGATION THAT EXECUTIVE OWES TO EMPLOYER OR IMH (OR ANY AFFILIATE
OR RELATED ENTITY OF EMPLOYER OR IMH), INCLUDING A MATERIAL BREACH OF TRUST OR
FIDUCIARY DUTY OR A MATERIAL BREACH OF ANY PROPRIETARY RIGHTS AND INVENTIONS OR
CONFIDENTIALITY AGREEMENT BETWEEN EMPLOYER AND EXECUTIVE OR BETWEEN IMH AND
EXECUTIVE (OR BETWEEN EXECUTIVE AND ANY AFFILIATE OR RELATED ENTITY OF EMPLOYER
OR IMH)(AS SUCH AGREEMENTS MAY BE ADOPTED OR AMENDED FROM TIME TO TIME BY
EMPLOYER AND EXECUTIVE).

 


(D)           BY MUTUAL AGREEMENT BETWEEN EMPLOYER AND EXECUTIVE;


 


(E)           THE DATE WHEN EXECUTIVE IS DECLARED LEGALLY INCOMPETENT UNDER THE
LAWS OF THE STATE OF CALIFORNIA, OR IF EXECUTIVE HAS A MENTAL OR PHYSICAL
CONDITION THAT CAN REASONABLY BE EXPECTED TO PREVENT EXECUTIVE FROM CARRYING OUT
HIS ESSENTIAL DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT FOR A PERIOD OF
GREATER THAN SIX MONTHS (ANY SUCH CONDITION AN “INCAPACITATING CONDITION”),
NOTWITHSTANDING EMPLOYER’S REASONABLE ACCOMMODATIONS (TO THE EXTENT REQUIRED BY
LAW);


 


(F)            EMPLOYER MAY TERMINATE EXECUTIVE UNDER THIS AGREEMENT AT WILL
(AND WITHOUT CAUSE) UPON WRITTEN NOTICE AT ANY TIME.  UNLESS OTHERWISE PROVIDED
IN SUCH NOTICE, SUCH TERMINATION SHALL BE EFFECTIVE IMMEDIATELY UPON PROVIDING
WRITTEN NOTICE TO EXECUTIVE; OR


 


(G)           EXECUTIVE MAY TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT FOR
GOOD REASON UPON PROVIDING EMPLOYER AT LEAST 30 DAYS PRIOR WRITTEN NOTICE OF
SUCH TERMINATION STATING THE BASIS ON WHICH EXECUTIVE HAS DETERMINED THAT HE HAS
GOOD REASON TO TERMINATE HIS EMPLOYMENT; PROVIDED THAT EMPLOYER SHALL HAVE A
REASONABLE TIME AFTER RECEIVING SUCH NOTICE TO CURE ANY EVENT THAT WOULD
CONSTITUTE GOOD REASON FOR EXECUTIVE TO TERMINATE HIS EMPLOYMENT (PROVIDED SUCH
EVENT IS CURABLE) AND EXECUTIVE MAY NOT TERMINATE HIS EMPLOYMENT FOR GOOD REASON
ON THE BASIS OF ANY SUCH EVENT THAT IS CURED WITHIN A REASONABLE TIME. 
NOTWITHSTANDING THE FOREGOING PORTION OF THIS SECTION 2.02(G),


 


3

--------------------------------------------------------------------------------



 


THE AFOREMENTIONED 30-DAY NOTICE AND REASONABLE CURE PERIOD SHALL NOT APPLY TO
SECTION 2.02(G)(IV).  “GOOD REASON” SHALL MEAN:


 

(I)            THE ASSIGNMENT TO EXECUTIVE OF DUTIES MATERIALLY INCONSISTENT
WITH, OR A SUBSTANTIAL REDUCTION OR ALTERATION IN, THE AUTHORITY, DUTIES OR
RESPONSIBILITIES OF EXECUTIVE AS SET FORTH IN THIS AGREEMENT, WITHOUT
EXECUTIVE’S PRIOR WRITTEN CONSENT;

 

(II)           THE PRINCIPAL PLACE OF THE PERFORMANCE OF EXECUTIVE’S
RESPONSIBILITIES AND DUTIES IS CHANGED TO A LOCATION MORE THAN 65 MILES FROM THE
LOCATION OF SUCH PLACE AS OF THE DATE OF THIS AGREEMENT, WITHOUT EXECUTIVE’S
PRIOR WRITTEN CONSENT;

 

(III)          A MATERIAL BREACH BY EMPLOYER OF THIS AGREEMENT, INCLUDING A
REDUCTION BY EMPLOYER OF EXECUTIVE’S BASE SALARY, WITHOUT EXECUTIVE’S PRIOR
WRITTEN CONSENT; OR

 

(IV)          A FAILURE BY EMPLOYER TO OBTAIN FROM ANY ACQUIRER OF EMPLOYER,
BEFORE ANY ACQUISITION (AS DEFINED BELOW) TAKES PLACE, AN AGREEMENT TO ASSUME
AND PERFORM THIS AGREEMENT.

 

Good Reason does not include the expiration of the term of this Agreement on
December 31, 2009.

 


2.3           EXCEPT AS SET FORTH IN SECTION 4, IN THE EVENT THAT EXECUTIVE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 2.2(A), 2.2(B), 2.2(C) OR 
2.2(D) HEREIN, NEITHER EMPLOYER NOR EXECUTIVE SHALL HAVE ANY REMAINING DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT THAT EMPLOYER SHALL PAY TO EXECUTIVE,
OR HIS LEGAL REPRESENTATIVES, ON THE DATE OF TERMINATION OF EMPLOYMENT (THE
“TERMINATION DATE”) OR, WITH RESPECT TO REIMBURSEMENT FOR EXPENSES, AS PROMPTLY
AS PRACTICAL AFTER THE TERMINATION DATE, THE FOLLOWING:


 


(A)           SUCH COMPENSATION AS IS DUE PURSUANT TO SECTION 3.1(A), PRORATED
THROUGH THE TERMINATION DATE;


 


(B)           ANY EXPENSE REIMBURSEMENTS DUE AND OWING TO EXECUTIVE FOR
REASONABLE AND NECESSARY BUSINESS AND ENTERTAINMENT EXPENSES OF EMPLOYER
INCURRED BY EXECUTIVE PRIOR TO THE TERMINATION DATE; AND


 


(C)           THE DOLLAR VALUE OF ALL ACCRUED AND UNUSED PAID TIME OFF THAT
EXECUTIVE IS ENTITLED TO THROUGH THE TERMINATION DATE.


 


(D)           IF THE TERMINATION IS PURSUANT TO THE TERMS OF 2.2(B) OR (E), THEN
EXECUTIVE, OR HIS ESTATE OR HEIRS,  SHALL ALSO BE ENTITLED TO SIX (6) ADDITIONAL
MONTHS OF COMPENSATION DUE UNDER 3.1(A), WHICH SHALL BE PAID OUT OVER THE
FOLLOWING SIX (6) MONTHS.


 


2.4           EXCEPT AS SET FORTH IN SECTION 4, IN THE EVENT THAT EXECUTIVE’S
EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 2.2(F) OR 2.2(G), NEITHER EMPLOYER
NOR EXECUTIVE SHALL HAVE ANY


 


4

--------------------------------------------------------------------------------



 


REMAINING DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT THAT EMPLOYER SHALL
PAY TO EXECUTIVE, OR HIS REPRESENTATIVES, THE AMOUNTS SET FORTH IN SECTION 2.3
AT THE TIMES SET FORTH IN SECTION 2.3 AND THE FOLLOWING (PROVIDED THAT PAYMENTS
FOR HEALTH INSURANCE COVERAGE SHALL BE MADE TO AN INSURANCE PROVIDER):


 


(A)           AN ADDITIONAL 18 MONTH’S WORTH OF BASE SALARY TO BE PAID OVER THE
SUCCEEDING 18 MONTH PERIOD AFTER THE TERMINATION DATE:


 


(B)           PREMIUMS FOR CONTINUATION OF EXECUTIVE’S HEALTH INSURANCE BENEFITS
UNDER EMPLOYER’S GROUP HEALTH INSURANCE PLAN, PURSUANT TO COBRA, FOR THE 18
MONTH PERIOD SUCCEEDING THE TERMINATION DATE (WITH SUCH HEALTH INSURANCE
COVERAGE TO BE AT A LEVEL AND QUALITY EQUIVALENT TO THE HEALTH INSURANCE
COVERAGE PROVIDED BY EMPLOYER TO EXECUTIVE IMMEDIATELY PRIOR TO THE TERMINATION
DATE, “EQUIVALENT COVERAGE”); PROVIDED THAT EMPLOYER SHALL PAY SUCH PREMIUMS
ONLY SO LONG AS (DURING SAID 18 MONTH PERIOD) EXECUTIVE REMAINS ELIGIBLE FOR
SUCH EQUIVALENT COVERAGE UNDER COBRA;


 


(C)           THE PAYMENTS SET FORTH IN SECTIONS 2.4(A) AND (B) ABOVE ARE
REFERRED TO HEREIN COLLECTIVELY AS THE “SEVERANCE PAYMENTS” AND EACH AS A
“SEVERANCE PAYMENT.”


 


5

--------------------------------------------------------------------------------



 


2.5           AS A CONDITION PRECEDENT OF EXECUTIVE OR HIS ESTATE RECEIVING ANY
SEVERANCE PAYMENT FROM EMPLOYER, WHETHER IN A LUMP SUM PAYMENT OR A STRING OF
PAYMENTS OR IN THE FORM OF PAYMENT OF BENEFITS, EXECUTIVE OR HIS ESTATE SHALL,
IN CONSIDERATION FOR PAYMENT OF SUCH AMOUNT OR BENEFIT, SIGN AND DELIVER TO
EMPLOYER (AGAINST THE EXECUTION AND DELIVERY OF THE SAME BY THE OTHER PARTIES
THERETO) THE FORM OF WAIVER AND RELEASE AGREEMENT ATTACHED HERETO AS EXHIBIT B. 
SUCH WAIVER AND RELEASE AGREEMENT WILL NOT BE CONSTRUED TO INCLUDE ANY RELEASE
OF ANY INDEMNIFICATION RIGHTS EXECUTIVE MAY HAVE AGAINST EMPLOYER PURSUANT TO
EMPLOYER’S ARTICLES OF INCORPORATION OR BYLAWS, ANY INDEMNIFICATION AGREEMENT OR
CALIFORNIA LABOR CODE SECTION 2800.


 


2.6           THIS AGREEMENT SHALL NOT BE TERMINATED BY EMPLOYER MERGING WITH OR
OTHERWISE BEING ACQUIRED BY ANOTHER ENTITY, WHETHER OR NOT EMPLOYER IS THE
SURVIVING ENTITY, OR BY EMPLOYER TRANSFERRING OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (ANY SUCH EVENT, AN “ACQUISITION”).


 


2.7           IN THE EVENT OF ANY ACQUISITION, THE SURVIVING ENTITY OR
TRANSFEREE, AS THE CASE MAY BE, SHALL BE BOUND BY AND SHALL HAVE THE BENEFITS OF
THIS AGREEMENT, AND EMPLOYER SHALL NOT ENTER INTO ANY ACQUISITION UNLESS THE
SURVIVING ENTITY OR TRANSFEREE, AS THE CASE MAY BE, AGREES TO BE BOUND BY THE
PROVISIONS OF THIS AGREEMENT.


 


2.8           THIS AGREEMENT SHALL AUTOMATICALLY RENEW FOR AN ADDITIONAL TWO
(2) YEAR PERIOD AT ITS CONCLUSION WITH THE SAME TERMS AND CONDITIONS UNLESS
EMPLOYER GIVES EXECUTIVE WRITTEN NOTICE OF THEIR INTENT NOT TO RENEW THIS
AGREEMENT.  IF EMPLOYER CHOOSES NOT TO RENEW THIS AGREEMENT THEN NOTICE OF SUCH
NONRENEWAL MUST BE GIVEN BETWEEN JULY 15, 2009 AND AUGUST 15, 2009.  IF EMPLOYER
GIVES SUCH NOTICE, THEN EXECUTIVE’S RIGHT TO DEMAND OR SEEK COMPENSATION UNDER
PARAGRAPH 2.4 HEREIN SHALL NO LONGER BE AVAILABLE TO EXECUTIVE.


 

3.             Compensation.


 


3.1           AS THE TOTAL CONSIDERATION FOR EXECUTIVE’S SERVICES RENDERED
HEREUNDER, EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING DURING THE PERIOD THAT
EXECUTIVE IS EMPLOYED HEREUNDER:


 


(A)           A BASE SALARY OF $600,000 PER YEAR (“BASE SALARY”), PAYABLE IN
EQUAL INSTALLMENTS BI-WEEKLY ON THOSE DAYS WHEN EMPLOYER NORMALLY PAYS ITS
EMPLOYEES;


 


(B)           EXECUTIVE SHALL ACCRUE PAID TIME OFF DURING THE PERIOD HE IS
EMPLOYED HEREUNDER AT THE RATE OF FIVE WEEKS PER CALENDAR YEAR, SUBJECT TO ANY
VACATION BENEFIT ACCRUAL CAP ESTABLISHED BY EMPLOYER (I.E., ONCE THE CAP HAS
BEEN REACHED, FURTHER ACCRUAL SHALL CEASE UNTIL EXECUTIVE USES SOME OR ALL OF
HIS ACCRUED TIME TO FALL BELOW THE ACCRUAL CAP).  THE TIMING OF EXECUTIVE’S
VACATION SHALL BE GOVERNED BY EMPLOYER’S USUAL POLICIES APPLICABLE TO ALL
EMPLOYEES;


 


(C)           EXECUTIVE IS ENTITLED TO PARTICIPATE IN ANY POLICIES OR PLANS
REGARDING BENEFITS OF EMPLOYMENT, INCLUDING PENSION, PROFIT SHARING, GROUP
HEALTH, DISABILITY INSURANCE AND OTHER EMPLOYEE WELFARE BENEFIT PLANS NOW
EXISTING OR HEREAFTER ESTABLISHED TO THE EXTENT THAT EXECUTIVE IS ELIGIBLE UNDER
THE TERMS OF SUCH PLANS.  DESPITE THE FOREGOING, EXECUTIVE IS ENTITLED TO
PARTICIPATE IN ANY SUCH PLAN OR PROGRAM ONLY IF THE


 


6

--------------------------------------------------------------------------------



 


EXECUTIVE OFFICERS OF EMPLOYER GENERALLY ARE ELIGIBLE TO PARTICIPATE IN SUCH
PLAN OR PROGRAM.  EMPLOYER MAY, IN ITS SOLE DISCRETION AND FROM TIME TO TIME,
ESTABLISH ADDITIONAL SENIOR MANAGEMENT BENEFIT PROGRAMS AS IT DEEMS THEM
APPROPRIATE.  EXECUTIVE UNDERSTANDS THAT ANY SUCH PLANS MAY BE MODIFIED OR
ELIMINATED IN EMPLOYER’S SOLE DISCRETION IN ACCORDANCE WITH APPLICABLE LAW; AND


 


(D)           EXECUTIVE SHALL BE ENTITLED TO STOCK OPTIONS AT THE SOLE
DISCRETION OF THE BOARD OF DIRECTORS IN THE AMOUNT AND SUBJECT TO THE TERMS AND
CONDITIONS AS IS CONSISTENT WITH OTHER EXECUTIVES IN THE COMPANY.


 


(E)           SUCH OTHER BENEFITS AS THE BOARD OF DIRECTORS OF EMPLOYER, IN ITS
SOLE DISCRETION, MAY FROM TIME TO TIME PROVIDE WHICH MAY INCLUDE CASH BONUSES OR
STOCK GRANTS.


 


3.2           DURING THE PERIOD THAT EXECUTIVE IS EMPLOYED HEREUNDER, EMPLOYER
SHALL REIMBURSE EXECUTIVE FOR REASONABLE AND NECESSARY BUSINESS AND
ENTERTAINMENT EXPENSES INCURRED BY EXECUTIVE ON BEHALF OF EMPLOYER IN CONNECTION
WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER.


 


3.3           EXECUTIVE MAY ELECT TO DEFER ANY PORTION OF HIS BASE SALARY INTO
AN APPROVED, EMPLOYER SPONSORED DEFERRED COMPENSATION PLAN; PROVIDED THAT
EMPLOYER HAS NO OBLIGATION TO PROVIDE SUCH A DEFERRED COMPENSATION PLAN.  ALL
BASE SALARY, WHETHER OR NOT DEFERRED, SHALL BE DEEMED TO BE EARNED AND
IMMEDIATELY VESTED UPON DISTRIBUTION TO EXECUTIVE OR DEFERRAL INTO A DEFERRED
COMPENSATION PLAN.


 


3.4           THERE SHALL BE NO INFLATION OR ANY OTHER AUTOMATIC ADJUSTMENTS TO
ANY OF THE COMPENSATION PAID TO EXECUTIVE UNDER THIS AGREEMENT.


 


3.5           EMPLOYER SHALL HAVE THE RIGHT TO DEDUCT FROM THE COMPENSATION DUE
TO EXECUTIVE HEREUNDER ANY AND ALL SUMS REQUIRED FOR SOCIAL SECURITY AND
WITHHOLDING TAXES AND FOR ANY OTHER FEDERAL, STATE, OR LOCAL TAX OR CHARGE WHICH
MAY BE IN EFFECT OR HEREAFTER ENACTED OR REQUIRED AS A CHARGE ON THE
COMPENSATION OF EXECUTIVE.


 


3.6           DURING THE PERIOD THAT EXECUTIVE IS EMPLOYED HEREUNDER, EMPLOYER
SHALL PAY TO EXECUTIVE AN AUTOMOBILE ALLOWANCE IN THE AMOUNT OF $1,000 PER MONTH
(PRORATED FOR ANY PARTIAL MONTH DURING THE EMPLOYMENT PERIOD).


 

4.             Non-Competition.


 


4.1           AT ALL TIMES DURING EXECUTIVE’S EMPLOYMENT HEREUNDER, AND IN
CONSIDERATION FOR ANY AND ALL PAYMENTS AND BENEFITS PROVIDED TO EXECUTIVE
PURSUANT TO THIS AGREEMENT, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE
OR PARTICIPATE IN, PREPARE OR SET UP, ASSIST OR HAVE ANY INTEREST IN ANY PERSON,
PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, FIRM, ASSOCIATION, OR OTHER
BUSINESS ORGANIZATION, ENTITY OR ENTERPRISE (WHETHER AS AN EMPLOYEE, OFFICER,
DIRECTOR, MEMBER, AGENT, SECURITY HOLDER, CREDITOR, CONSULTANT OR OTHERWISE)
THAT ENGAGES IN ANY ACTIVITY IN THOSE GEOGRAPHIC AREAS WHERE EMPLOYER CONDUCTS
THE BUSINESS, WHICH ACTIVITY IS THE SAME AS, SIMILAR TO, OR COMPETITIVE WITH ANY
ACTIVITY NOW ENGAGED IN BY EMPLOYER OR ITS AFFILIATES OR RELATED ENTITIES OR IN
ANY WAY RELATING TO THE BUSINESS.


 


7

--------------------------------------------------------------------------------



 


4.2           NOTHING CONTAINED IN SECTION 4.1 SHALL BE DEEMED TO PRECLUDE
EXECUTIVE FROM PURCHASING OR OWNING, DIRECTLY OR BENEFICIALLY, AS A PASSIVE
INVESTMENT, LESS THAN FIVE PERCENT OF ANY CLASS OF PUBLICLY TRADED SECURITIES OF
ANY ENTITY SO LONG AS EXECUTIVE DOES NOT ACTIVELY PARTICIPATE IN OR CONTROL,
DIRECTLY OR INDIRECTLY, ANY INVESTMENT OR OTHER DECISIONS WITH RESPECT TO SUCH
ENTITY.


 


5.             NO COMPENSATION FROM RELATED ENTITIES.  WITHOUT PRIOR WRITTEN
APPROVAL FROM EMPLOYER’S BOARD OF DIRECTORS, EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY RECEIVE COMPENSATION FROM ANY COMPANY WITH WHOM EMPLOYER OR ANY OF
ITS AFFILIATES (AS “AFFILIATE” IS DEFINED IN RULE 405 PROMULGATED UNDER THE
SECURITIES ACT OF 1933) HAS ANY FINANCIAL, BUSINESS OR AFFILIATED RELATIONSHIP.


 


6.             CONFIDENTIALITY; NON-SOLICITATION AND PROPRIETARY RIGHTS. 
EXECUTIVE AND EMPLOYER HAVE PREVIOUSLY SIGNED A PROPRIETARY RIGHTS AND
INVENTIONS AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT C (THE “PROPRIETARY
RIGHTS AND INVENTIONS AGREEMENT”) AND IT IS AGREED THAT SUCH AGREEMENT IS TRUE
AND CORRECT AND WILL REMAIN IN EFFECT DURING THE TERM OF THIS AGREEMENT.


 


7.             COPIES OF AGREEMENT.  EXECUTIVE AUTHORIZES EMPLOYER TO SEND A
COPY OF THE PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT TO ANY AND ALL FUTURE
EMPLOYERS WHICH EXECUTIVE MAY HAVE, AND TO ANY AND ALL PERSONS, FIRMS, AND
CORPORATIONS, WITH WHOM EXECUTIVE MAY BECOME AFFILIATED IN A BUSINESS OR
COMMERCIAL ENTERPRISE, AND TO INFORM ANY AND ALL SUCH EMPLOYERS, PERSONS, FIRMS
OR CORPORATIONS THAT EMPLOYER INTENDS TO EXERCISE ITS LEGAL RIGHTS SHOULD
EXECUTIVE BREACH THE TERMS OF THE PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT OR
SHOULD ANOTHER PARTY INDUCE A BREACH OF THAT AGREEMENT ON EXECUTIVE’S PART.


 


8.             SEVERABLE PROVISIONS.  THE PROVISIONS OF THIS AGREEMENT ARE
SEVERABLE AND IF ANY ONE OR MORE PROVISIONS IS DETERMINED TO BE ILLEGAL OR
OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, THE REMAINING PROVISIONS, AND ANY
PARTIALLY UNENFORCEABLE PROVISIONS TO THE EXTENT ENFORCEABLE, SHALL NEVERTHELESS
BE BINDING AND ENFORCEABLE.


 


9.             ARBITRATION.  TO THE FULLEST EXTENT ALLOWED BY LAW, ANY
CONTROVERSY, CLAIM OR DISPUTE BETWEEN EXECUTIVE AND EMPLOYER (OR ANY OF ITS
STOCKHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, AGENTS, SUCCESSORS OR
ASSIGNS) RELATING TO OR ARISING OUT OF EXECUTIVE’S EMPLOYMENT OR THE CESSATION
OF THAT EMPLOYMENT WILL BE SUBMITTED TO FINAL AND BINDING ARBITRATION IN ORANGE
COUNTY, CALIFORNIA FOR DETERMINATION IN ACCORDANCE WITH THE AMERICAN ARBITRATION
ASSOCIATION’S (“AAA”) NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES,
AS THE EXCLUSIVE REMEDY FOR SUCH CONTROVERSY, CLAIM OR DISPUTE.  IN ANY SUCH
ARBITRATION, THE PARTIES MAY CONDUCT DISCOVERY TO THE SAME EXTENT AS WOULD BE
PERMITTED IN A COURT OF LAW.  THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION, AND
SHALL HAVE FULL AUTHORITY TO AWARD ALL REMEDIES WHICH WOULD BE AVAILABLE IN
COURT.  THE ARBITRATOR SHALL BE REQUIRED TO DETERMINE ALL ISSUES IN ACCORDANCE
WITH EXISTING CASE LAW AND THE STATUTORY LAWS OF THE STATE OF CALIFORNIA. 
EMPLOYER SHALL PAY THE ARBITRATOR’S FEES AND ANY AAA ADMINISTRATIVE EXPENSES. 
IN THE EVENT EXECUTIVE FILES A CLAIM TO COLLECT UNPAID PAYMENTS OR BENEFITS
PAYABLE UNDER SECTION 2.4, THE PREVAILING PARTY SHALL BE AWARDED REASONABLE
ATTORNEYS FEES AND COSTS.  ANY JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  POSSIBLE
DISPUTES COVERED BY THE ABOVE INCLUDE UNPAID WAGES, BREACH OF CONTRACT, TORTS,
VIOLATION OF PUBLIC POLICY,

 

8

--------------------------------------------------------------------------------


 


DISCRIMINATION, HARASSMENT, OR ANY OTHER EMPLOYMENT-RELATED CLAIMS UNDER LAWS
INCLUDING TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH
DISABILITIES ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, AND ANY OTHER FEDERAL OR
STATE CONSTITUTIONAL PROVISIONS, STATUTES OR LAWS RELATING TO AN EMPLOYEE’S
RELATIONSHIP WITH HIS EMPLOYER.  HOWEVER, CLAIMS FOR WORKERS’ COMPENSATION
BENEFITS AND UNEMPLOYMENT INSURANCE (OR ANY OTHER CLAIMS WHERE MANDATORY
ARBITRATION IS PROHIBITED BY LAW) ARE NOT COVERED BY THIS ARBITRATION AGREEMENT,
AND SUCH CLAIMS MAY BE PRESENTED TO THE APPROPRIATE COURT OR GOVERNMENT AGENCY. 
BY AGREEING TO THIS MUTUAL AND BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND
EMPLOYER GIVE UP ALL RIGHTS TO TRIAL BY JURY.  THIS ARBITRATION POLICY IS TO BE
CONSTRUED AS BROADLY AS IS PERMISSIBLE UNDER RELEVANT LAW.  EMPLOYER AND
EXECUTIVE HAVE READ THIS SECTION 9 AND IRREVOCABLY AGREE TO ARBITRATE ANY
DISPUTE IDENTIFIED ABOVE.

 

           /s/ RM

 

          /s/ JRT

Employer’s Initials

 

Executive’s Initials

 


10.          INJUNCTIVE RELIEF.  THE PARTIES HERETO AGREE THAT ANY BREACH OR
THREATENED BREACH OF SECTION 4 OF THIS AGREEMENT OR THE PROPRIETARY RIGHTS AND
INVENTIONS AGREEMENT WILL CAUSE SUBSTANTIAL AND IRREPARABLE DAMAGE TO EMPLOYER
IN AN AMOUNT AND OF A CHARACTER DIFFICULT TO ASCERTAIN.  ACCORDINGLY, TO PREVENT
ANY SUCH BREACH OR THREATENED BREACH, AND IN ADDITION TO ANY OTHER RELIEF TO
WHICH EMPLOYER MAY OTHERWISE BE ENTITLED, EMPLOYER WILL BE ENTITLED TO IMMEDIATE
TEMPORARY, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF THROUGH APPROPRIATE LEGAL
PROCEEDINGS IN ANY ARBITRATION, WITHOUT PROOF OF ACTUAL DAMAGES THAT HAVE BEEN
INCURRED OR MAY BE INCURRED BY EMPLOYER WITH RESPECT TO SUCH BREACH OR
THREATENED BREACH.  EXECUTIVE EXPRESSLY AGREES THAT EMPLOYER WILL NOT BE
REQUIRED TO POST ANY BOND OR OTHER SECURITY AS A CONDITION TO OBTAINING ANY
INJUNCTIVE RELIEF PURSUANT TO THIS SECTION 10, AND EXECUTIVE EXPRESSLY WAIVES
ANY RIGHT TO THE CONTRARY.  EXECUTIVE AGREES THAT THIS SECTION 10 IS WITHOUT
PREJUDICE TO THE RIGHTS OF THE PARTIES TO COMPEL ARBITRATION PURSUANT TO
SECTION 9.


 


11.          ENTIRE AGREEMENT.  THIS AGREEMENT AND THE EXHIBITS ATTACHED HERETO
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF, AND THE PARTIES HERETO HAVE MADE NO AGREEMENTS, REPRESENTATIONS OR
WARRANTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT THAT ARE NOT SET
FORTH OTHERWISE HEREIN OR THE EXHIBITS ATTACHED HERETO.  THIS AGREEMENT
SUPERSEDES ANY AND ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH EMPLOYER RELATING
TO EXECUTIVES EMPLOYMENT WITH EMPLOYER AND ANY OTHER SUBJECT MATTER OF THIS
AGREEMENT.  ANY SUCH PRIOR AGREEMENTS ARE HEREBY TERMINATED AND OF NO FURTHER
EFFECT AND EXECUTIVE, BY THE EXECUTION HEREOF, AGREES THAT ANY COMPENSATION
PROVIDED FOR UNDER ANY SUCH PRIOR AGREEMENT IS SPECIFICALLY SUPERSEDED AND
REPLACED BY THE PROVISION OF THIS AGREEMENT; SUBJECT TO THE FOLLOWING: (I) ANY
AND ALL COMPENSATION PREVIOUSLY DEFERRED UNDER ANY PRE-EXISTING DEFERRED
COMPENSATION PLAN SHALL IMMEDIATELY BE PAID TO EXECUTIVE WITHOUT CONDITION OR
LIMITATION; AND (II) THIS AGREEMENT IS NOT INTENDED TO SUPERCEDE, CANCEL OR
REPLACE ANY STOCK OPTION OR DIVIDEND EQUIVALENT RIGHT PAYMENTS THAT EXECUTIVE
MAY HAVE OR OTHERWISE BE ENTITLED TO RECEIVE.  THE PARTIES HERETO AGREE THAT IN
NO EVENT SHALL AN ORAL MODIFICATION OF THIS AGREEMENT BE ENFORCEABLE OR VALID.


 

9

--------------------------------------------------------------------------------


 


12.          GOVERNING LAW.  THIS AGREEMENT IS AND SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, REGARDLESS OF
ANY LAWS ON CHOICE OF LAW OR CONFLICTS OF LAW OF ANY JURISDICTION.


 


13.          NOTICE.  ALL NOTICES HEREUNDER MUST BE IN WRITING AND SHALL BE
SUFFICIENTLY GIVEN FOR ALL PURPOSES HEREUNDER IF PROPERLY ADDRESSED AND
DELIVERED PERSONALLY BY DOCUMENTED OVERNIGHT DELIVERY SERVICE, BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, OR BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION SERVICE AT THE ADDRESS OR FACSIMILE NUMBER, AS THE CASE MAY BE, SET
FORTH BELOW.  ANY NOTICE GIVEN PERSONALLY OR BY DOCUMENTED OVERNIGHT DELIVERY
SERVICE IS EFFECTIVE UPON RECEIPT.  ANY NOTICE GIVEN BY REGISTERED MAIL IS
EFFECTIVE UPON RECEIPT, TO THE EXTENT SUCH RECEIPT IS CONFIRMED BY RETURN
RECEIPT.  ANY NOTICE GIVEN BY FACSIMILE TRANSMISSION IS EFFECTIVE UPON RECEIPT,
TO THE EXTENT THAT RECEIPT IS CONFIRMED, EITHER VERBALLY OR IN WRITING BY THE
RECIPIENT.  ANY NOTICE WHICH IS REFUSED, UNCLAIMED OR UNDELIVERABLE BECAUSE OF
AN ACT OR OMISSION OF THE PARTY TO BE NOTIFIED, IF SUCH NOTICE WAS CORRECTLY
ADDRESSED TO THE PARTY TO BE NOTIFIED, SHALL BE DEEMED COMMUNICATED AS OF THE
FIRST DATE THAT SAID NOTICE WAS REFUSED, UNCLAIMED OR DEEMED UNDELIVERABLE BY
THE POSTAL AUTHORITIES, OR OVERNIGHT DELIVERY SERVICE.

 

If to Employer:

 

 

 

 

 

Impac Funding Corporation

 

 

19500 Jamboree Rd.

 

 

Irvine, California 92603

Telephone:

 

(949) 475-3600

Facsimile:

 

(949) 475-3969

Attention:

 

Ronald Morrison, Esq.

 

 

General Counsel

 

 

 

If to Executive:

 

 

 

Joseph Tomkinson

 

 

Telephone:

 

 

Facsimile:

 

 

 

With a copy to:

 

 

 

Ernest W. Klatte, III, Esq.

Rutan & Tucker, L.L.P.

611 Anton Blvd., 14th Floor

Costa Mesa, California 92626

Telephone:

 

(714) 641-5100

Facsimile:

 

(714) 546-9035

 


14.          AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED, SUPERSEDED, CANCELED, OR ANY TERMS WAIVED, EXCEPT BY WRITTEN
INSTRUMENT SIGNED BY BOTH PARTIES, OR IN THE CASE OF WAIVER, BY THE PARTY TO BE
CHARGED.


 

10

--------------------------------------------------------------------------------


 


15.          SUCCESSOR AND ASSIGNS.  THIS AGREEMENT IS NOT ASSIGNABLE BY
EXECUTIVE, NOR BY EMPLOYER EXCEPT TO AN AFFILIATED OR SUCCESSOR ENTITY.  THIS
AGREEMENT IS BINDING ON THE PARTIES’ HEIRS, EXECUTORS, ADMINISTRATORS, OTHER
LEGAL REPRESENTATIVES, SUCCESSORS, AND, TO THE EXTENT ASSIGNABLE, THEIR ASSIGNS.


 


16.          REPRESENTATIONS.  THE PERSON EXECUTING THIS AGREEMENT ON BEHALF OF
EMPLOYER HEREBY REPRESENTS AND WARRANTS ON BEHALF OF HIMSELF AND EMPLOYER THAT
HE IS AUTHORIZED TO REPRESENT AND BIND EMPLOYER.  EXECUTIVE SPECIFICALLY
REPRESENTS AND WARRANTS TO EMPLOYER THAT HE IS NOT NOW UNDER ANY CONTRACTUAL OR
QUASI-CONTRACTUAL OBLIGATIONS THAT IS INCONSISTENT OR IN CONFLICT WITH THIS
AGREEMENT OR THAT WOULD PREVENT, LIMIT OR IMPAIR EXECUTIVE’S PERFORMANCE OF HIS
OBLIGATIONS UNDER THIS AGREEMENT, (B) HE HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY LEGAL COUNSEL OF HIS CHOOSING IN PREPARING, NEGOTIATING,
EXECUTING AND DELIVERING THIS AGREEMENT; AND (C) FULLY UNDERSTANDS THE TERMS AND
PROVISIONS OF THIS AGREEMENT.


 


17.          COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL
PURPOSES.  THIS AGREEMENT MAY BE EXECUTED BY A PARTY’S SIGNATURE TRANSMITTED BY
FACSIMILE (“FAX”), AND COPIES OF THIS AGREEMENT EXECUTED AND DELIVERED BY MEANS
OF FAXED SIGNATURES SHALL HAVE THE SAME FORCE AND EFFECT AS COPIES HEREOF
EXECUTED AND DELIVERED WITH ORIGINAL SIGNATURES.  ALL PARTIES HERETO MAY RELY
UPON FAXED SIGNATURES AS IF SUCH SIGNATURES WERE ORIGINALS.  ANY PARTY EXECUTING
AND DELIVERING THIS AGREEMENT BY FAX SHALL PROMPTLY THEREAFTER DELIVER A
COUNTERPART SIGNATURE PAGE OF THIS AGREEMENT CONTAINING SAID PARTY’S ORIGINAL
SIGNATURE.  ALL PARTIES HERETO AGREE THAT A FAXED SIGNATURE PAGE MAY BE
INTRODUCED INTO EVIDENCE IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT AS IF IT WERE AN ORIGINAL SIGNATURE PAGE.


 


18.          RULES OF CONSTRUCTION.  THIS AGREEMENT HAS BEEN NEGOTIATED BY THE
PARTIES AND IS TO BE INTERPRETED ACCORDING TO ITS FAIR MEANING AS IF THE PARTIES
HAD PREPARED IT TOGETHER AND NOT STRICTLY FOR OR AGAINST ANY PARTY.  REFERENCES
IN THIS AGREEMENT TO “SECTIONS” REFER TO SECTIONS OF THIS AGREEMENT, UNLESS THE
CONTEXT EXPRESSLY INDICATES OTHERWISE.  REFERENCES TO “PROVISIONS” OF THIS
AGREEMENT REFER TO THE TERMS, CONDITIONS, RESTRICTIONS AND PROMISES CONTAINED IN
THIS AGREEMENT.  REFERENCES IN THIS AGREEMENT TO LAWS AND REGULATIONS REFER TO
SUCH LAWS AND REGULATIONS AS IN EFFECT ON THIS DATE AND TO THE CORRESPONDING
PROVISIONS, IF ANY, OF ANY SUCCESSOR LAW OR REGULATION.  AT EACH PLACE IN THIS
AGREEMENT WHERE THE CONTEXT SO REQUIRES, THE MASCULINE, FEMININE OR NEUTER
GENDER INCLUDES THE OTHERS AND THE SINGULAR OR PLURAL NUMBER INCLUDES THE
OTHER.  FORMS OF THE VERB “INCLUDING” MEAN “INCLUDING WITHOUT LIMITATION” UNLESS
THE CONTEXT EXPRESSLY INDICATES OTHERWISE.  “OR” IS INCLUSIVE AND INCLUDES “AND”
UNLESS THE CONTEXT EXPRESSLY INDICATES OTHERWISE.  THE INTRODUCTORY HEADINGS AT
THE BEGINNING OF SECTIONS OF THIS AGREEMENT ARE SOLELY FOR THE CONVENIENCE OF
THE PARTIES AND DO NOT AFFECT ANY PROVISION OF THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

 

“EMPLOYER”

 

 

 

IMPAC FUNDING CORPORATION,

 

a California corporation

 

 

 

 

 

By:

/s/ Ronald Morrison

 

 

Name:

Ronald Morrison

 

 

Title:

Executive Vice President and General

 

 

 

Counsel

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

/s/ Joseph Tomkinson

 

JOSEPH TOMKINSON

 

12

--------------------------------------------------------------------------------


 

[g167371kei001.jpg]

 

EXHIBIT A

 

JOB DESCRIPTION

 

Job Title:
CEO

 

FLSA:
Exempt

Department:
Executive Administration

 

Reports To:
Board of Directors

Cost Center:
1805

 

Salary Grade:

Location:
Irvine, Ca

 

Effective Date:
2008

 

A.

 

Scope of Job:

 

Responsible for the management of all aspects of the company’s activities to
ensure maximum profits commensurate with the best interests of customers,
shareholders, employees, and the public.  In conjunction with other directors is
responsible for capital formation, authorization of capital expenditures, and
declaration of dividends.  Provides leadership in establishing overall
objectives, policies, and plans.

 

B.

 

Responsibilities:

 

 

 

·

 

Insures that all regulatory policies and procedures and Board policies and
procedures are strictly adhered to.

·

 

Establish current and long-range strategies, plans, and policies.

·

 

Insures the necessary corporate environment to carry out major plans and
procedures, consistent with established policies and Board approval.

·

 

Responsible for maintaining the overall adequacy and soundness of the
organization’s financial structure.

·

 

Review operating results of the organization, compares them to established
objectives, and takes steps to ensure that appropriate measures are taken to
correct unsatisfactory results.

·

 

Establish and maintains an effective system of communications throughout the
organization.

·

 

Represent the organization with major customers, shareholders, the financial
community, and the public.

·

 

Act as liaison between State and Federal Regulators on behalf of the company.

 

C.

 

Supervisory Responsibilities:

 

 

 

·

 

Ensures that the responsibilities, authorities, and accountability of all direct
subordinates are defined and understood.

 

13

--------------------------------------------------------------------------------


 

D.

 

Qualifications and Skills:

 

 

 

·

 

To perform this job successfully, an individual must be able to perform each
essential duty satisfactorily. The requirements listed below are representative
of the knowledge, skill, and/or ability required. Reasonable accommodations may
be made to enable individuals with disabilities to perform the essential
functions.

·

 

Must possess excellent verbal and written communication skills.

 

E.

 

Education and/or Experience:

 

 

 

·

 

General Studies or Bachelors in Administration or Sciences

·

 

8-10 years previous experience in a similar capacity.

 

 

 

F.

 

Certificates, Licenses, and/or Registrations:

 

 

 

·

 

  As necessary for the position/role

 

 

 

G.

 

Physical Requirements

 

 

 

·

 

The physical demands described here are representative of those that must be met
by an employee to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WAIVER AND RELEASE AGREEMENT

 

For full and valuable consideration, including, but not limited to, severance
payments made and to be made by Impac Funding Corporation and any affiliate or
related entity of Impac Funding Corporation (collectively, “Employer”) to Joseph
Tomkinson (“Executive”) and guaranteed by Impac Mortgage Holdings, Inc.
(“Guarantor”) pursuant to the Employment Agreement between Employer and
Executive dated as of April 1, 2008 (the “Employment Agreement”), Executive, on
the one part, and Employer and Guarantor on the other part, hereby enter into
this Waiver and Release Agreement (“Waiver”), and each agrees to waive and
release the other and, as the case may be, the other’s stockholders, directors,
officers, employees, affiliates, agents, successors and assigns, if any, from
all known and unknown claims, agreements or complaints related to or arising
under Executive’s employment with Employer, including, but not limited to, any
claim arising out of Executive’s termination, any express or implied agreement
between Executive and Employer (other than each party’s respective rights and
obligations under Sections 2.3, 2.4 and 4.1 of the Employment Agreement, the
Guaranty and the Proprietary Rights and Inventions Agreement), and any other
federal or state constitutional provisions, statutes or laws relating to an
employee’s relationship with his employer, including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security
Act, the Age Discrimination in Employment Act, the Americans With Disabilities
Act, the California Fair Employment and Housing Act, and the California Labor
Code.

 

This Waiver shall not include a waiver of any of the following: (i) any right to
defense and/or indemnification that Executive may have under California Labor
Code section 2802, or under any defense and indemnification policy or agreement;
(ii) any claim for breach of any pension, 401k, deferred compensation  or stock
option plan of Employer; or (iii) any claim that Executive may have against any
officer, director, employee, or agent of Employer or Guarantor for defamation or
intentional interference with prospective employment or business advantage.

 

This Waiver includes a waiver of any rights the parties may have under
Section 1542 of the California Civil Code, which states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Executive’s Waiver is conditioned upon Employer and Guarantor’s performance of
all of their severance obligations pursuant to Sections 2.3 and 2.4 of the
Employment Agreement and pursuant the Guaranty.  In the event that either
Employer or Guarantor materially breaches its severance obligations under the
Employment Agreement or Guaranty, then Executive shall be entitled to pursue any
claims as though this Waiver did not exist, and the statute of limitations for
any such claims shall be deemed to have been tolled during the period from the
date of Executive’s termination through the date Employer or Guarantor breached
it obligations.

 

1

--------------------------------------------------------------------------------


 

Employer’s Waiver is conditioned upon Executive’s performance of all of his
obligations pursuant to Section 4.1 of the Employment Agreement.  In the event
that Executive materially breaches his noncompete obligations under the
Employment Agreement, then Employer and Guarantor shall be entitled to pursue
any claims as though this Waiver did not exist, and the statute of limitations
for any such claims shall be deemed to have been tolled during the period from
the date of Executive’s termination through the date Executive breached his
obligations.  The parties to this Waiver each acknowledge that each may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to the claims, suits, rights, actions,
complaints, agreements, contracts, causes of action, and liabilities of any
nature whatsoever that are the subject of the above release, and the parties
expressly agree that this Waiver shall be and remain effective in all respects
regardless of such additional or different facts.

 

Executive is advised as follows:  (i) Executive should consult an attorney
regarding this Waiver before executing it; (ii) Executive has 21 days in which
to consider this Waiver and whether Executive will enter into it; (iii) this
Waiver does not waive rights or claims that may arise after it is executed; and
(iv) at anytime within seven days after executing this Waiver, Executive may
revoke this Waiver.  This Waiver shall not become effective or enforceable until
the seven day revocation period set forth herein has passed.

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Employment Agreement.

 

Dated:

 

 

 

 

 

 

 

 

JOSEPH TOMKINSON

 

 

 

 

 

 

 

 

IMPAC FUNDING CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EMPLOYEE’S DISCLOSURE

 

Gentlemen:

 

1.             Except for the information and ideas listed below that rightfully
became part of my general knowledge prior to my first contact or communication
with the Company or any of its affiliates or related entities, I represent that
I am not in the possession of and have no knowledge of any information that can
be considered the Proprietary Information of Impac Funding Corporation, a
California corporation (the “Company”), other than information disclosed by
Company or any of its affiliates or related entities during my employment
negotiations or my prior employment with the Company or any of its affiliates or
related entities, which I understand and agree is the Proprietary Information of
Company or its affiliates or related entities, as the case may be.

 

 

 

2.             Except for the complete list of Inventions set forth below, I
represent that I (in whole or in part, either alone or jointly with others) have
not made, conceived, developed or first reduced to practice any Inventions
relevant to the subject matter of my employment with the Company prior to my
employment with the Company or any of its affiliates or related entities.

 

No Inventions

 

See below:

 

 

 

Additional sheets attached

 

 

 

 

 

JOSEPH TOMKINSON

 

1

--------------------------------------------------------------------------------